Citation Nr: 1443345	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-04 105	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 31, 2007, to December 12, 2011.

6.  Entitlement to an initial disability rating in excess of 50 percent for PTSD since December 12, 2011.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and had subsequent service with the Alabama National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a February 2009 rating decision by the Columbia, South Carolina RO.  The matter is currently under the local jurisdiction of the Montgomery RO.  

During the pendency of the appeal, the Montgomery RO awarded an increased evaluation for the service-connected right shoulder disability from 30 percent to 50 percent, effective December 12, 2011.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 
   
In May 2012, the Veteran filed a timely notice of disagreement with the effective date assigned to the award of a 50 percent disability rating for PTSD.  Due process concerns would normally require that VA issue a statement of the case (SOC) to the Veteran with respect to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the issue of a higher initial rating for PTSD remains on appeal, remand for a SOC on the effective date issue is unnecessary.  The initial rating matter will necessarily address whether the Veteran is entitled to a higher rating at any time since he filed his initial claim for service connection for PTSD in January 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999) (with the initial rating assigned with a grant of service connection, separate, or "staged," ratings may be assigned for separate periods of time, based on the facts found).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The issue of entitlement to TDIU as a result of service-connected PTSD has been raised by the Veteran and by the evidence of record.  Although the Montgomery RO adjudicated the Veteran's TDIU claim in April 2010, the Court'' holding in Rice requires that the Board consider the TDIU claim as part of his pending increased rating claim.  Thus, it is incorporated as an issue on appeal. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  
 
During his hearing, the Veteran indicated that he has a skin disability that is the result of his active service.  The Board finds that the statements communicate an intent to seek VA compensation for a skin disability.  The claim is referred to the agency of original jurisdiction (AOJ) for disposition.  

All issues, except the issue of service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus is attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he currently has tinnitus, and that it is related to exposure to loud noise during his active service.  Specifically, he attributes his tinnitus to noise from gunfire and artillery fire, as well as noise from his occupation as vehicle mechanic, during service in Vietnam without hearing protection. 

The Veteran's personnel records reflect that he served with the 299th Combat Engineer Battalion in the Republic of Vietnam from 1967 to 1968.  Exposure to loud noise is consistent with the circumstances his service and is therefore established.

The Veteran's service treatment records from his period of active duty do not contain a diagnosis of tinnitus, or reference problems with hearing or ringing in the ears.  Tinnitus or ringing in the ears was also not reported during his subsequent service with the Alabama Army National Guard.  

The Veteran underwent a VA audiological consult in October 2006.  He reported constant tinnitus, with exposure to acoustic trauma during his active service and during his service with the National Guard.  His civilian occupation was letter carrier with the U.S. Postal Service.  Audiometry suggested a mild sloping hearing loss from 2000 Hz to 6000 Hz bilaterally.  The audiologist diagnosed subjective tinnitus.  

The Veteran underwent a VA examination in December 2008.  He reported subjective tinnitus, with an onset approximately 40 to 50 years prior.  Audiological testing resulted in invalid test results, with the examiner indicating that the Veteran's responses on his hearing tests were not reliable.  In her view, this "calls the report of subjective tinnitus into question."  The audiologist could not reach an opinion as to the etiology of the Veteran's tinnitus because of these invalid results.

The Veteran has continued to report constant tinnitus, with an onset during or immediately after his period of active duty.  

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he is competent to both diagnose a disability and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although there may be some uncertainty in the Veteran's reporting of symptoms given the invalid hearing test, the evidence tends to reflect that the Veteran had tinnitus during service and continued to experience tinnitus after his service, albeit gradually, and that he continues to experience symptoms of tinnitus.  Thus, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that his hypertension and sleep apnea are related to his service-connected PTSD.  He has also raised the theory of direct service connection with respect to sleep apnea, testifying during his July 2014 hearing that he was told during service that he snored excessively.  Medical opinions have not yet been obtained that address the etiology of the Veteran's sleep apnea and hypertension.  Remand is required so that the Veteran may be afforded VA examinations in connection with these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During his July 2014 hearing, the Veteran indicated that his PTSD symptoms have increased in severity since he was last afforded a VA examination in December 2011.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

During a December 2008 audiological examination, the audiologist concluded that the Veteran's audiological test results were inconsistent and did not appear to reflect maximal effort.  The audiologist stated that she considered the results invalid and unreliable and therefore did not provide the test results or provide an etiology opinion.  Accordingly, the December 2008 audiological examination report is inadequate for adjudicating the Veteran's hearing loss claim. 

Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Failure to cooperate during VA examinations "subject[s claimants] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

However, it is unclear whether the Veteran was intentionally refusing to cooperate at the December 2008 VA audiology examination.  Accordingly, he must be provided with an additional audiological examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

The Veteran's employment records must be requested from the U.S. Office of Personnel Management (OPM) in connection with his TDIU claim.  

Updated VA clinical notes, as well as the Veteran's vocational rehabilitation folder, must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from the VA medical facilities in Tuscaloosa, Alabama; Birmingham, Alabama; and Gadsden, Alabama, since December 2013.  

The Veteran's vocational rehabilitation folder must also be obtained.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's employment records from OPM, including copies of any disability retirement determination and all medical records used to support such a decision.  

3.  Thereafter, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

4.  Also, schedule the Veteran for a VA sleep apnea examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during a period of active military service, or, alternatively, whether it was caused or aggravated by his service-connected PTSD.  The examiner must consider the Veteran's reports that he was told he snored excessively during service.  

The term "aggravation" means an increase in the claimed disability beyond its natural progress as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

5.  Also, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified hearing is at least as likely as not (a 50 percent or greater probability) the result of exposure to loud noise during a period of active military service, to include any period of active duty for training or inactive duty training with the Alabama National Guard.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Also, schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a Global Assessment of Functioning score. 

The examiner must also provide an opinion as to whether the Veteran's PTSD, as well as any other disabilities for which service connection has been established, without regard to age or nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation.

7.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


